                 Case 1:21-cv-04679-JMF Document 12 Filed 07/21/21 Page 1 of 2


                                        Steven Cohn, P.C.
                                              COUNSELLORS AT LAW

                                       One Old Country Road
                                     Carle Place, New York 11514
                                              Suite 420
STEVEN COHN                                                                                   Tel: (516) 294-6410
                                                                                              Fax: (516) 294-0094

SUSAN E. DANTZIG
MITCHELL R. GOLDKLANG                                                                         Writer’s Ext.:
ALAN S. ZIGMAN
JEFFREY H. WEINBERGER
PETER R. CHATZINOFF
MATTHEW T. FEINMAN




                                                              July 21, 2021

       VIA ECF                                                  Application GRANTED. The Clerk of Court is
       Hon. Jesse M. Furman                                     directed to terminate ECF No. 11. SO ORDERED.
       United States District Court
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, New York 10007                                                                 July 21, 2021

              Re:       Jose Quezada v. Bentley Manhattan Inc.
                        Civil Action No.: 21-CV-4679

       Dear Judge Furman:

              We represent defendant Bentley Manhattan Inc. in the above referenced action.

                This letter is respectfully submitted to request an extension until August 20, 2021 to file the
       joint letter with plaintiff’s attorney. By order dated July 14, 2021, the Court previously extended the
       deadline for filing the required joint letter to today, July 21, 2021 (ECF #10). August 20, 2021 is also
       the stipulated date that defendant’s response to plaintiff Jose Quezada’s complaint is due.

               The reason for the requested extension is that we are still in the process of resolving with
       defendant’s insurance carrier whether there is coverage for some or all of the claims asserted by
       plaintiff and, concomitantly, if there is insurance coverage, whether we would continue as counsel
       to defendant or new counsel assigned by the carrier would appear in the action.

              We have spoken with plaintiff’s attorney Mars Khaimov, and he consents to the requested
       extension.
         Case 1:21-cv-04679-JMF Document 12 Filed 07/21/21 Page 2 of 2




Hon. Jesse M. Furman
July 21, 2021
Page 2

        We thank the Court for its time and consideration. If Your Honor should have any questions,
please do not hesitate to contact us.

                                                     Very truly yours,

                                                     LAW OFFICE OF STEVEN COHN, P.C.

                                                     By: /s/ Steven Cohn
                                                             Steven Cohn


cc: Mars Khaimov, Esq. (via ECF)
